Smith, Justice, delivered the opinion of the Court: In this case a judgment by default and assessment of damages was had, no plea being interposed, though the defendants in the Circuit Court applied for leave to plead, and to set aside the default, which the Court refused. On the inquest, the defendants took exceptions to the instructions of the judge to the jury—the inquest being had in the Court before the judge. Subsequently, and before judgment on the inquest, the defendants moved to set aside the inquest, and grant a new trial. The Circuit Court refused to allow the motion. It is now urged'fo.r error, that the Circuit Court ought to have set aside the default, and permitted the defendants to plead. That the instructions of the judge to the jury of inquest, on the nature and extent of the evidence required, was erroneous; and that improper evidence was admitted. It is also assigned for error that there is a misjoinder of counts; and that the Court had no jurisdiction. To the causes urged as error, it is sufficient to reply, that the exercise of the power to grant or refuse the application to set aside the default and permit the party to plead,—as also, the granting of a new hearing, was a matter of sound legal discretion ; and this Court cannot interfere with that power.' So in the case of the instructions to the jury of inquest,—this Court has no legal right to re-examine the instructions, these being merely interlocutory matters. The present statute in relation to granting new trials, does not extend to cases of the present character. The exception to jurisdiction is not well taken—it sufficiently appears on the face of the pleadings—being specially set forth; and the counts are all in case and there is no misjoinder. The judgment is affirmed with costs. Judgment affirmed. Note. Jurisdiction: See Clark v. Harkness, Ante 56; Key v. Collins, Ante 403; Gillet et al. v. Stone et al., Post. Default: See Harmison v. Clark, Ante 131; Garner et al. v. Crenshaw, Ante 143; Morton v. Bailey et al. 213; Wallace v. Jerome, Ante 524.